Citation Nr: 1041115	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-36 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977, and from August 1990 to July 1991.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision that, in pertinent 
part, denied service connection for bilateral hearing loss and 
for tinnitus.  The Veteran timely appealed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding 
that the Veteran has a hearing loss that had its clinical onset 
in service or is otherwise related to active duty.

2.  A clear preponderance of the evidence is against a finding 
that the Veteran has tinnitus that had its clinical onset in 
service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through an August 2007 letter, the RO notified the Veteran of 
elements of service connection and the evidence needed to 
establish each element.  This document served to provide notice 
of the information and evidence needed to substantiate the 
claims.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the August 2007 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for a VA examination in connection with 
the claims on appeal, a report of which is of record and appears 
adequate.  The Veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination 
in September 1974 revealed no defects.

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

In this case, the Veteran contends that service connection for 
bilateral hearing loss and for tinnitus is warranted on the basis 
that he was exposed to excessive noise in service both as a field 
artillery man during his first period of active duty, and as a 
cook in Iraq during his second period of active duty.  His Forms 
DD214 reflect primary specialties as a "field artillery 
crewman" and as a "food service specialist."

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.	 Bilateral Hearing Loss 

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

Audiometric testing in service at enlistment in September 1974 
revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
0
LEFT
15
10
10
-
0

Audiometric testing in service at separation in August 1977 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

The Veteran's Army Reserves records reflect a primary specialty 
as a "power generator & wheel vehicle mechanic" in August 1980.  
Records show that the Veteran underwent audiometric testing in 
October 1987.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
15
LEFT
10
5
15
10
20

Audiometric testing in service at separation following the 
Veteran's return from Iraq in April 1991 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
5
LEFT
0
5
10
5
10

In July 2007, the Veteran stated that he experienced hearing loss 
ever since his exposure to acoustic trauma in service.  The 
Veteran reported that he had to cook in Iraq in full combat gear, 
and then fight the war under numerous scud attacks.  The Veteran 
is competent to testify on factual matters of which he has first-
hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).

Notwithstanding the Veteran's testimony that he had significant 
noise exposure in service, there is no competent evidence in this 
case that establishes that he has, or ever has had, hearing loss 
of either ear recognized as a disability for VA purposes. 

All of the Veteran's in-service and post-service audiological 
evaluations that comply with VA regulations have consistently 
yielded results establishing that he does not have hearing loss 
to an extent recognized as a disability under the provisions of 
38 C.F.R. § 3.385.   

The Board notes that VA audiometric test results in December 2007 
were considered unreliable and not reported, essentially because 
the Veteran failed to comply with examination procedures.  In 
fact, the examiner noted that the test results did not seem to 
correlate to the Veteran's abilities in everyday conversations.  
Some tests were repeated and examined for variability of 
responses; indeed, the examiner found variability of responses 
and a discrepancy between inter-test agreement, which indicates a 
lack of cooperation with test procedures.  The examiner concluded 
that the Veteran misrepresented his hearing, and responses were 
not considered reliable.  

Notwithstanding the unreliability of audiometric test results, 
the examiner also reviewed the claims file and opined that it was 
less likely than not that any current hearing loss occurred in 
active service.  The rationale for the opinion was that the 
Veteran's separation examination from military service revealed 
his hearing to be within normal limits.

To the extent that the Veteran has claimed a continuity of 
symptomatology of bilateral hearing loss following his military 
service, the Veteran is competent to indicate that he noticed a 
decrease in his hearing ability.  However, the Board finds such 
contention not credible.  The Veteran applied for VA benefits in 
October 1987, September 1995, October 2001, and October 2002; and 
was well aware of VA's compensation program.  It was not until 
July 2007 that the Veteran filed a claim for service connection 
for bilateral hearing loss.  Moreover, at the December 2007 VA 
examination, the Veteran did not cooperate and in fact 
"misrepresented his hearing" and attempted to mislead the 
examiner.  The contemporaneous service treatment records reflect 
no hearing loss disability in service or at service discharge.  
His statements regarding the onset, continuity and existence of 
his hearing loss lack credibility.  The contemporaneous service 
treatment records and the absence of objective data regarding 
bilateral hearing loss from 1991 to 2007 are the most probative 
evidence.  There is no convincing, competent evidence 
establishing a continuity of symptomotology of bilateral hearing 
loss following military service.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where 
the competent evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The December 2007 opinion was based on a review of the record and 
gives a rationale for the findings made.  It clearly weighs 
against a finding that the Veteran has a hearing loss disability 
that had its onset in service, or is related to disease or injury 
in service.  There is no positive etiology opinion of record 
supporting the Veteran's claim or challenging the conclusions 
made in the December 2007 opinion.  

As the weight of the competent evidence is against the claim for 
a grant of service connection, the doctrine of reasonable doubt 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.	Tinnitus

Service treatment records do not reflect any findings or 
complaints of tinnitus, or of ringing in the ears.

During a December 2007 VA examination, the Veteran reported 
experiencing moderate, bilateral, constant, tonal/sizzling 
tinnitus, which he attributed to exposure to hazardous military 
noise.  He stated it was an annoyance for him, and interfered 
with communication.  The examiner reviewed the claims file, and 
noted that there was no precipitating event or onset defined for 
the Veteran's tinnitus.  There were no combat experiences, and 
the Veteran never sought medical consultation for tinnitus.  The 
examiner also noted that the Veteran had a history of several 
years of civilian noise exposure, which was a more likely 
contributor; and that the Veteran had not mentioned tinnitus on 
his previous claims, which indicates a lack of concern regarding 
tinnitus at that time and long after his military service.  Based 
on the evidence of record, the examiner opined that it was less 
likely than not that the Veteran's tinnitus was service-
connected.

To the extent that the Veteran has claimed a continuity of 
symptomatology of tinnitus following his military service, the 
Veteran is competent to indicate that he noticed a ringing in his 
ears.  However, the Board finds such contention not credible.  
The Veteran applied for VA benefits in October 1987, September 
1995, October 2001, and October 2002; and was well aware of VA's 
compensation program.  It was not until July 2007 that the 
Veteran filed a claim for service connection for tinnitus.  
Moreover, at the December 2007 VA examination, the Veteran did 
not cooperate and in fact "misrepresented his hearing" and 
attempted to mislead the examiner.  The contemporaneous service 
treatment records reflect no tinnitus in service or at service 
discharge.  His statements regarding the onset, continuity and 
existence of his tinnitus lack credibility.  The contemporaneous 
service treatment records and the absence of objective data 
regarding tinnitus from 1991 to 2007 are the most probative 
evidence.  There is no convincing, competent evidence 
establishing a continuity of symptomatology tinnitus following 
military service.  

There is no credible evidence that the Veteran's current tinnitus 
is linked to service.  Following a review of the claims file and 
examination of the Veteran, the December 2007 examiner concluded 
that the Veteran's history of several years of civilian noise 
exposure was a more likely contributor.  Indeed, the examiner 
provided a rationale for the conclusion, which was based on the 
absence of objective data pertaining to tinnitus from 1991 to 
2007.  The report of the December 2007 examination appears 
accurate, and contains sound reasoning.

In this case, there is no competent, credible evidence linking 
the Veteran's current tinnitus to service.  Service connection 
may not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2010).  The duty to assist 
is not invoked, where no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A(a)(2).

Hence, a clear preponderance of the evidence is against a finding 
that the Veteran has tinnitus that either had its onset during 
service or is related to his active service.  Thus, service 
connection for tinnitus is not warranted.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


